HORNBECK, J.,
Dissenting:
I have reached the same conclusion as the Probate Judge and largely for the same reasons set forth in his opinions but will briefly discuss some of the cases which counsel for the appellants insist are controlling and which it is urged the trial judge did not consider.
- We might.to advantage examine the situation presented by some of the facts. No. 9 of the original stipulation is to effect that “during his lifetime said George W. Bright was at all times friendly with all the members of his family, to-wit, his sister and his half brothers and maintained toward each and all of them alike a helpful and 'generous attitude”. This stipulation, no doubt, is made as it may reflect some light upon the purpose of the testator, if there be ambiguity in his will, in the use of the last sentence of ítem XI wherein he directs his “Executors and Trustees to pay the unconsumed portion of this one-third (1/31 of my entire estate, if any, to my heirs share and share alike”.
If, at or.about the time of the execution of the will, Géorge' W. Bright was maintaining a relationship which could be characterized as a family relationship with his half brothers and sisters there would be considerable force in tne stipulation. It develops, however, that at the time testator made his will on November 5, 1927, his half sister, Anna Bright Miller and his half brother, Col. Elsworth Bright, had been dead more than seven years. His half sister, Kitty Bright, had been dead more than fifteen years, his half brother, Jesse Bright, more than twenty years, his half brother John Lawrence Bright, more than twenty-six years and his half brother, Samuei, more than forty-six years. So that, it is apparent that he did not make his will with any intention that any of his half brothers or sisters individually, as heirs, , would benefit to any' extent by virtue of the proposition of Item XI of his will, for they were all dead.
No such relátionship appears between the testator and heirs or legal representatives of his half brothers and sisters as would require the inference that he would consider them, as his heirs, on a parity with his full sister who was living when he made his will.
Considerable emphasis is placed upon the proposition that the title to the estate defined in Item XI vested in the trustee during the life of Helen Quinn. Citing Boyd v Tolbert, 12 O. 212; Sinton v Boyd, 19 Oh St 30. The title of the trustee, of course, depends upon the meaning of Item XI. In my judgment the title which vested in the trustee was that which passed to Helen Quinn under the item and did not affect the rights vested in the “heirs” of the testator as of the date of his death.
It is basic that the law favors the early vesting of estates and it must be presumed, until the will requires a different construction, that the testator employed technical terms in his will with the knowledge of their meaning and import. So that, if the right to share in the remainder is fixed by Item XI as upon the death of the testator, the time when his will speaks, there was but one person who then answered the technical meaning of the words, “my heirs at law”, and that is the sister of the full blood, Mary Pittman. The uncertainty which arises in the use of this language is that the testator em*459ploys the plural form of the noun, heir, followed by the expression, “share and share alike”, which lends some credence to the claim that the testator had in mind that his estate would pass to more than one person. When the will was made in 1927 his sister was living as were also three of her children. We do not. have the ages of Mary E. Pittman nor of the testator at the time the will was executed, but it is obvious that they were adults well along in -life and the testator may well have had in mind that he might survive his sister, Mary E. Pittman, m which event her children in all practical effect would be the heirs of the testator under the law. The language employed by the testator is not in itself strong enough to lend any susbstantial support to the claim that the testator had in mind by the use of the word “heirs” not only his full sister but also representatives of his half brothers and sisters.
Upon the claim that the remainder estate provided in Item XI is a contingent remainder, we are cited to Richey v Johnson, 30 Oh St 288, Hamilton v Rodgers, 38 Oh St 242, Wells v Pape, 31 Abs 102, Holt v Miller, 26 Abs 461, and particularly Barr v Denney, 79 Oh St 358, upon which the majority opinion relies.
In Richey v Johnson there not only was a requirement that after the life estate created by the item under consideration the farm should be sold and the proceeds of the sale divided equally between the brothers and sisters of the testator and their heirs but further that the children of “any that may be dead” to have the share of their deceased parents. The court in holding that the word “heirs”, as employed was not used in a technical sense, did so in the light of all of the circumstances appearing and because of the language of the will, all of which was the more properly reconciled by the construction which the court gave to the item.
The court in the opinion found that not only was the time of payment contingent, depending upon the widow’s death, but the gift itself- was contingent, depending upon the survivorship of the presumptive legatees, that the item clearly required the determination that the division was not to be made until after the happening of a future event and to be made betv/e.en persons then living.
In Hamilton v Rodgers there not only was a provision for the payment of certain annuities by the trustees to named persons and during certain periods, but upon the determination of the particular estate created and upon the final cessation of all the annuities, also direction to the trustees to make final distribution of the estate to certain sons of the testator and the heirs of their body. There are many reasons appearing in the instrument requiring the construction adopted by the court, one of which is tnat the heirs of the body of the sons could not be determined until the death of each son respectively.
The court made plain that the construction adopted was required by' the will as a whole.
In Barr v Denney, after the life estate to testator's widow which was not held in trust, it was further provided that “after the death of my wife I desire that the whole of my property, both real and personal be sold by my Executor and after expenses are paid to distribute equally to my legal heirs”. The court held that the remaindermen were to be ascertained at the death of the widow and that the remainder was contingent. The opinion at page 367 points out that the fund from which the legal heirs of the testator were to be paid “can not be created nor the extent of the interest in it be determined until the life estate has terminated, the property converted and the expenses paid”. - The court also took into consideration the relationship of the parties to the will, the circumstances under which it was made, the fact that death was -imminent when the testator executed his will, and though he had children in mind the moment before he dictated the item under consideration, “he refrained from bequeathing his property to his children by name *460or as a class, * * * ”. In the bequest here under consideration there is no necessity tor the creation of any fund, it will not be necessary for the trustee to take over property from the life tenant and sell it and divide it. The terms of the will will be met by turning over all of the property to those entitled in form exactly as found as of the date of the death of Helen M. Quinn.
The item under consideration may be reduced into its simplest terms to' the following language: “I give * * * Helen M. Quinn one-third (1/3) of my entire estate (if required to pay her an annuity of $2000.00 for and during her natural life). After the death of Helen M. Quinn, my trustee is to pay the unconsumed portion of the aforesaid one-third (1/3) of my entire estate to my heirs, share and share alike”. (Emphasis ours).
Upon the death' of George Bright he had an heir. There is nothing in the will clearly evincing his intention to postpone the vesting of the remainder to some future time. It should, therefore, be held to vest as upon his death. Hinton v Haycock, 33 Oh St 128, Bolton v Ohio National Bank, 50 Oh St 290. The item fixed a present right to future enjoyment of the remainder in the testator’s heirs. There was a contingency as to rhe amount which might be payable to the remaindermen but the right to participate in this fund was fixed at testator’s death. MinYoung v MinYoung, 47 Oh St 501. These are the tests which determine that an estate is vested.
The only' possible ambiguity in the item is that the testator used the term “my heirs” as distinguished from “my heir”. Even so, the law favors the vesting of estates and in cases of doubt or ambiguity in the language employed in creating the remainder a construction is favored that will make the remainder a vested one. 16 O. Tur. 483; Carnes v McAfee, 11 N. P. (N.S.) 517. In 16 O. Jur. 488, it is stated that,
“Where a remainder is limited to a class designated as the testator’s heirs, next of kin, or by any similar description, the general rule is that, unless there is something to be found in the will showing a different intention, the members of the class are to be determined on the death of the testator and the remainder vests immediately on his death.”
On the contrary, a remainder to the heirs of the life tenant is generally a contingent remainder, for, there being no heirs of a living person, until the termination of the life estate no one can claim as the heir of the life tenant. Lisle v Miller, 21 O. C. C. (N.S.) 317.
The more recent decision in Tax Commission v Oswald, 109 Oh St 36, typifies the attitude of our court of last resort toward the application of the rule that the earliest possible vesting of estates is favored. The will there under consideration gave a life estate to testator’s widow with the right to consume the estate of the testator, if necessary, to better her condition.
The second item provided,
"After the death of my wife whatever property remains in my estate, I will and bequeath as follows: One-half (%) to J. W. Oswald or his issue; one-half CA) to J. M. Oswald or his issue."
The third item provided,
“At the time of this distribution, should either of my brothers above be deceased, without leaving issue, then such share shall go to the brother remaining or his issue.”
It.was held that subject to the life estate of the wife .which was coupled with the power to sell, deed and transfer any or all of testator’s estate “as she may deem best to better her condition”, there was a vested remainder in the whole of the property, subject to be divested in part from time to time or in whole by' the exercise of the power, citing Johnson v Johnson, 51 Oh St 446.
It will be noted that the second item of the will devised and bequeathed the remamaer “after the death of my wife”. *461The third item began, “At the time of this distribution * * The expressions in both of these items carried language which more definitely implied a contingency as to the time of the vesting of the estates than the language in the will immediately under consideration. The Oswald case is further convincing authority for the construction of this will as determined by the trial court.
I agree with the majority that the claim of Elsie Bright is not well made.
The judgment of the' Probate Court should be affirmed in its entirety.